UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4269


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STAYKA DOLJEVA,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00479-RBH-3)


Submitted:    April 20, 2009                  Decided:   May 11, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Elliott, Columbia, South Carolina, for Appellant.
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pursuant to a written plea agreement, Stayka Doljeva pled

guilty to conspiracy to commit marriage fraud, 18 U.S.C. § 371

(2006), and was sentenced to two months in prison.                                  She now

appeals.     Her attorney has filed a brief pursuant to Anders v.

California,       386     U.S.      738     (1967),         raising   two     issues      but

concluding       that    there      are    no   meritorious       issues     for     appeal.

Doljeva was advised of her right to file a pro se supplemental

brief but did not file such a brief.

     After reviewing the transcript of Doljeva’s Fed. R. Crim.

P.   11    hearing,      we    conclude         that    the    district      court     fully

complied with the Rule.              Further, we note that there is nothing

in the record to suggest that the sentence of imprisonment, as

opposed     to    a     term   of    probation,         resulted      from    collateral,

impermissible influences on the district judge.                              We conclude

that the sentence was reasonable.                      See Gall v. United States,

128 S. Ct. 586, 597 (2007).                Finally, after a thorough review of

the record in accordance with Anders, we find that there are no

meritorious issues for appeal.                  Accordingly, we affirm.

     This     court      requires         counsel      to    inform   his     client,     in

writing,    of    her     right     to    petition      the    Supreme      Court    of   the

United States for further review.                   If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

                                                2
withdraw from representation.        Counsel’s motion must state that

a copy of the motion was served on the client.             We dispense with

oral   argument   because     the   facts   and    legal    questions     are

adequately   presented   in   the   materials     before    the   court   and

argument would not significantly aid the decisional process.



                                                                   AFFIRMED




                                     3